Title: From Alexander Hamilton to Oliver Wolcott, Junior, 10 August 1795
From: Hamilton, Alexander
To: Wolcott, Oliver



New York Aug 10. 1795
Dr Sir

I have received your letter by Saturday’s Post. The one you inquire about was received.
I incline very much to the opinion that this will be the proper course of conduct in reference to the order to seize our vessels with provisions (viz) to send to our Agent the Treaty ratified as advised by the Senate with this instruction—that if the order for seizing provisions is in force when he receives it he is to inform the British Ministry that he has the Treaty ratified but that he is instructed not to exchange the ratifications till that order is rescinded —since the UStates cannot ever give an implied sanction to the principle. At the same time a remonstrance ought to go from this Country well considered and well digested even to a word to be delivered against the principle of the order.
My reasons for this opinion are summarily these—1   that in fact we are too much interested in the exemption of provisions from seizure to give even an implied sanction to the contrary pretension.
2   that the exchange of ratifications pending such an order would give colour to an abusive construction of the XVIII th article of the Treaty as though it admitted of the seizure of provisions.
3   That this would give cause of umbrage to France because it would be more than merely to refrain from resisting by force an innovation injurious to her but it would be to give a sanction to it in the midst of a war.
4   It would be thus construed in our country & would destroy confidence in the Government.
5   It would scarcely be respectable to a nation to conclude a Treaty with a power to heal past controversies at the very moment of a new & existing violation of its rights.
Yrs. truly
A Hamilton
P.S. Deliver the inclosed as soon as it gets to hand.
If an order has existed & has been rescinded the remonstrance ought still to be presented after the exchange of ratification as a protest against the principle &c
Oliver Wolcott Esq
